internal_revenue_service number info release date index no date the honorable nick lampson u s house of representatives washington d c attention abby shannon dear mr lampson commissioner rossotti asked me to respond to your inquiry dated date about international parental abductions as chairman of the congressional missing and exploited children’s caucus you expressed concern that the law does not allow the dependency_exemption to a parent of a child abducted by the other parent and taken to another country certain tax-favored provisions of the internal_revenue_code are available only to a taxpayer with a dependent or qualifying_child internal_revenue_service publication which you referred to alerts taxpayers to the recent amendment of sec_151 of the code under sec_151 as amended the dependency_exemption and other provisions are available to an otherwise qualifying taxpayer who is a parent of a child presumed by law enforcement authorities to have been kidnapped by someone who is not a family_member according to debate on the floor of the united_states house of representatives the bill was narrowly targeted and applies only when a child is abducted by a nonfamily member cong rec h8069 daily ed date statement of mr coyne to provide similar treatment in sec_151 to the parent of a child abducted by a family_member would require further amendment of the statute i hope this information is helpful please call victoria driscoll identification_number pincite0 if you have any questions sincerely robert a berkovsky branch chief office of associate chief_counsel income_tax accounting
